El Juez Asociado Señor Belaval
emitió la opinión del Tribunal.
El recurrente alega haber realizado cierto trabajo profe-sional de tasación que le fue solicitado por la demandada recurrida, a través de un intermediario. Las inferencias más razonables de la prueba lo que demuestran es que el alegado intermediario en este caso, un corredor de bienes raíces, gestionó del recurrente la preparación de dicho trabajo para hacer más atractiva una oferta de venta que le hizo a la recurrida.
Hemos examinado con riguroso empeño la posibilidad que la conducta de las partes diera margen a un enriquecimiento injusto; pero estamos convencidos, que la situación de hecho *559que produce el enriquecimiento injusto en esta clase de rela-ción extracontractual — aprovechamiento del trabajo ajeno sin paga — es mejor una interpretación interesada de ciertas cir-cunstancias que una consecuencia razonable de la prueba. La inferencia de la prueba que pretende demostrar el acrecen-tamiento del patrimonio del obligado, fundamento jurídico de la obligación ope legis del enriquecimiento, está contradicha directamente por el testimonio de este último.

Por las razones expuestas se confirma la sentencia dictada por el Tribunal Superior de Puerto Rico, Sala de San Juan, el día S de enero de 1963.